DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group II in the reply filed on June 15, 2021 is acknowledged.  The traversal is on the ground(s) that Group III should be rejoined with Group II because pursuant to 37 CFR 1.475(b), claims drawn to a product and a process of use of said product will be considered to have unity of invention.  This is not found persuasive because as provided in 37 CFR 1.475(b) a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

a composition, a molded body comprising said composition and a method of producing a molded product and, as such, unity of invention is not present. See 37 CFR 1.475 (c).
Moreover, Applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-6, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 112
4.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, it is unclear how the polyolefin resin distinguishes over the olefin-based modified elastomer.
	In claim 7, it is unclear what is meant by “showing non-Newtonian properties in a fluidized state”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 7-10 are rejected under 35 U.S.C. 102 (a1) and (a2) as being anticipated by WO 2017/169575 A1 (Kito) as translated by family member US 2020/0180535.
	Kito discloses a molded body (meets Applicants’ molded article) obtained from a composition comprising:
	an olefin resin (meets Applicants’ polyolefin resin);
	a polyamide resin (meets Applicants’ polyamide resin); and
a modified elastomer having a reactive group that is reactive with the polyamide (meets Applicants’ modified elastomer)
(e.g., abstract, examples, claims).
In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kito.
As to claim 8, Kito discloses molded bodies have a tubular hollow portion surrounded by a wall (e.g., [0016], [0146]).  
As to product-by-process claims 9 and 10, although the patentability of a product does not depend on its method of production, Kito’s molded body can be produced by extrusion molding or blow molding [0118].
7 is rejected under 35 U.S.C. 102 (a1) and (a2) as being anticipated by US 2014/0364569 (Kito).
	Kito discloses a molded article (meets Applicants’ molded article) obtained from a composition comprising:
	a polyolefin resin (meets Applicants’ polyolefin resin);
	a polyamide resin (meets Applicants’ polyamide resin); and
a modified elastomer having a reactive group that is reactive with the polyamide (meets Applicants’ modified elastomer)
(e.g., abstract, examples, claims).
In Table 1, Kito sets forth a molded article made of a composition comprising 55 wt.% polypropylene NOVATEC MA1B, 25 wt.% polyamide 11 Rilsan BMN O and 20 wt.% maleated ethylene-butene copolymer TAFMER MH7020.  To the extent, said composition meets Applicants’ product per Example 1, in terms of the types of materials added, their contents and method of production, it is reasonably believed that it would inherently possess the same non-Newtonian properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as .
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0364569 (Kito) described hereinabove.
Kito discloses molded articles inclusive of containers, intake manifolds and housings for appliances [0127].  It is reasonably believed that said articles would necessarily have a (tubular) hollow portion surrounded by a wall (meets Applicants’ molded body). 
As to product-by-process claims 9 and 10, although the patentability of a product does not depend on its method of production, Kito’s molded body can be produced by extrusion molding or injection molding [0131].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765